Title: Petition to the Corporation of the City of New York in Common Council, 21 March 1787
From: Hamilton, Alexander
To: City of New York in Common Council


New York, March 21, 1787. Hamilton was one of eighteen petitioners who, on this date, requested the New York City Common Council to remove a statute of William Pitt located “in the most central Part” of Wall and Smith Streets. The statue, the petition stated, “greatly obstructs the free Passage of Carriages &c., through both Wall & Smith Streets.”
